COURT OF APPEALS OF VIRGINIA

Present:      Judges Bray, Annunziata and Overton


ZENITH HILLIARD
                                                    MEMORANDUM OPINION *
v.      Record No. 0585-98-3                             PER CURIAM
                                                      AUGUST 25, 1998
TRI TRAVEL NETWORK, INC. AND
 NATIONWIDE MUTUAL INSURANCE COMPANY


            FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

               (Terry L. Armentrout; Armentrout &
               Armentrout, on brief), for appellant.
               (John K. Coleman; Slenker, Brandt, Jennings &
               Johnston, on brief), for appellees.



        Zenith Hilliard ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that Tri

Travel Network, Inc. ("employer") proved that claimant was

released to return to her pre-injury employment as of May 15,

1996.       Upon reviewing the record and the briefs of the parties,

we conclude that this appeal is without merit.         Accordingly, we

summarily affirm the commission's decision.         See Rule 5A:27.

        On appeal, we view the evidence in the light most favorable

to the prevailing party below.       See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission must be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

        In granting employer's application, the commission found as
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
follows:
                As to the weight restriction, we AFFIRM
           the Deputy Commissioner's decision. Ms.
           White weighed a box filled with files and
           determined that it weighed only 21 1/2
           pounds. The claimant's testimony that the
           filled box weighed more than 50 pounds was
           based on her guess. The Deputy Commissioner
           properly gave greater weight to Ms. White's
           testimony.


              *     *      *      *      *      *      *
                Neither the claimant's regular duties,
           nor the job description approved by Dr.
           [Ritchie] Gillespie require the claimant to
           do her work from a standing position. Dr.
           Gillespie's view of the claimant's ability to
           sit, changed from February to May. While the
           claimant could not sit for more than one hour
           at a time in February, by May it was Dr.
           Gillespie's opinion, as shown by his approval
           of the job description, that the claimant
           could perform a job that required her to sit
           or stand "as needed." A fair reading of the
           job description together with Dr. Gillespie's
           office notes show that he believed the
           claimant could perform her sedentary job so
           long as she could stand whenever necessary.
           The claimant testified that she usually
           performed her job sitting but she was able to
           stand as necessary.

     Dr. Gillespie's medical records, his approval of the job

description which he discussed with claimant, and claimant's

testimony that she could stand as necessary in her pre-injury

work, constitute credible evidence to support the commission's

finding that claimant was fully able to return to her pre-injury

employment.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                -2-